IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-24,805-11


                            IN RE GARY WAYNE LOWE, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 87-0279 IN THE 71ST DISTRICT COURT
                            FROM HARRISON COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 71st District Court of Harrison County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

Harrison County, is ordered to file a response, which may be made by submitting the record on such

habeas corpus application, submitting a copy of a timely filed order that designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                     2

Relator has not filed an application for a writ of habeas corpus in Harrison County. Should the

response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application shall also be submitted with the response. If Relator has filed an

application for a writ of habeas corpus in Harrison County and the district attorney’s office has filed

an answer, Respondent shall also state whether a copy was sent to Relator. See TEX . CODE CRIM .

PROC. art. 11.07, § 7. This application for leave to file a writ of mandamus shall be held in abeyance

until Respondent has submitted the appropriate response. Such response shall be submitted within

30 days of the date of this order.

Filed: January 27, 2016
Do not publish